IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

)

TRUSTEES OF THE SOUTHWEST ) CASENO.: 3:19-CV-244
OHIO REGIONAL COUNCIL OF )
CARPENTERS PENSION PLAN, et. al. —_—+)

) Judge Walter H. Rice

)
Plaintiffs, )
)
vs. )
)
LEIGH’S SERVICES, INC., )
)
Defendant. )

[PROPOSED] ORDER STIPULATING STAY OF PROCEEDINGS

For the reasons set forth in the Parties’ Joint Motion to Stay the proceedings and for good
cause shown, this matter is stayed until March 1°, 2020. By that time, the parties will advise the
Court whether a further stay is necessary.

IT IS SO ORDERED.

F=RS Q-1D-aDd_, 2020

TOS

Walter H. Rice,
United States District Court Judge

 
